Citation Nr: 0303081	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Army from 
April 1946 to April 1949, and with the U.S. Air Force from 
November 1951 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for tinnitus.

The veteran was afforded a personal hearing before the 
undersigned Member of the Board via a video conference in 
September 2002.  A copy of the transcript is in the claims 
file.

Additionally, the Board notes that evidence of record raises 
the issue of entitlement to service connection for hearing 
loss.  This issue has been neither procedurally prepared nor 
certified for appellate review, and is not inextricably 
intertwined with the certified issue on appeal.  The Board is 
referring it to the RO for initial consideration and formal 
adjudicatory action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The competent probative medical evidence of record does not 
associate the veteran's claimed tinnitus to noise exposure in 
active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 VCAA, Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS\ AND CONCLUSION


Factual Background

Service medical records are negative for any complaints, 
findings or diagnosis of tinnitus.  The Board notes that the 
veteran filed claims in August 1958 and in January 1963 for 
other disorders and did not include a claim for tinnitus.

His separation qualification record shows that during his 
first period of service he was attached to an Engineer 
Aviation Battalion and his military occupation specialty was 
as a Lineman, Telephone and Telegraph.  He installed, 
repaired, and maintained military telephone and telegraph 
wire systems.  During his second period of service, his most 
significant duty assignment was "A/2C 3415th INSTLGRU, ATC".  

The veteran was afforded a VA audio Compensation and Pension 
(C&P) examination in March 2002.  He complained that he had 
ringing in his ears.  He reported the history of military 
noise exposure with and without hearing protection.  His 
exposure to military noise without hearing protection 
included machine guns, aircraft engines, factory/plant noise, 
jack hammer, power tools, and chainsaw.  He also related his 
history of civilian noise exposure with and without hearing 
protection.  He stated that in service he worked as a 
military policeman and warehouseman.  As a civilian he worked 
at a "Civil Service Plant" that was responsible for making 
boxes.  

With regard to tinnitus the veteran did not know exactly, but 
dated the onset as sometime before he retired in the 1960's 
or 1970's.  He did not have any idea as to the circumstances 
of the onset.  He described having tinnitus only in the left 
ear.  He heard the ringing a couple of times every few days 
and it lasted for a couple of minutes.  He did not notice the 
ringing unless he was in a quiet room and it was so soft that 
he had to concentrate to hear it. 

The VA examiner in March 2002 opined that the veteran 
experienced tinnitus so rarely and the onset time was so ill-
defined that it could not be ethically related to any 
specific incident or condition in his life.  According to the 
examiner, the veteran's complaint did not sound outside that 
of the normal experience.

At the personal hearing in September 2002, the veteran 
testified that he had approximately eight years of active 
service.  During his second period of service, he was in 
Korea and worked as a "crater" putting boxes for materials 
for airplanes.  He testified that he was stationed in South 
Korea and in Japan, approximately 45 miles from South Korea, 
but they saw some incoming artillery and were actually in a 
combat zone.  He worked on the flight line and worked close 
to aircraft that were undergoing testing during repair.  He 
was not provided any ear protection.  During that time he was 
on the flight line all the time doing his duties.  He began 
to experience ringing in his ears sometime in 1952 or 1953.  
After service he went back to civil service and continued the 
same duties as a civilian.  Post service he accepted 3 or 4 
assignments to work for 90 day periods in Vietnam and was 
exposed to acoustic trauma from the aircraft and the rockets 
that were incoming and outgoing.  He felt that it made his 
condition worse.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002) ; 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy.  VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used to support a 
veteran's assertion that he was engaged in combat.  The 
benefit of the doubt rule applies to the determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12- 
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary matter: Duty to Assist and to Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).




Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  Further, he has obtained representation and 
his representative has prepared argument on his behalf.

By letters dated in January and February 2002 the appellant 
has been advised of evidence he could submit himself or to 
sufficiently identify evidence so that VA could obtain the 
evidence for him.  The Board notes that the veteran submitted 
an authorization form for a private medical doctor with his 
claim.  The RO did not request these records, however, the 
Board does not find that development for these records is 
needed as the veteran indicated that the treatment was for 
general medical conditions, not for tinnitus.  The RO has 
secured outpatient treatment records, a VA C&P examination 
has been provided and a medical opinion obtained.  

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify him as to whether VA 
would obtain it.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Similarly, the Board notes that in its April 2002 
statement of the case, the RO provided the provisions of the 
VCAA and fully considered them in its adjudication of the 
veteran's appeal.  The statment of the case detailed to the 
veteran the evidence he could submit himself or have VA 
obtain for him.  Quartuccio, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service connection

The veteran contends that he worked in a high noise area when 
he served in the military and as a result of exposure to 
acoustic trauma has developed tinnitus.  

Although the veteran claims that he served in a combat zone, 
the Board notes that the definition for "engaged in combat" 
does not apply to veterans who served in a combat zone but 
did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  



Accordingly, the provisions of 38 U.S.C.A. § 1154 regarding 
proof of service incurrence of an injury or disease are not 
applicable in this case.  

The veteran claims that he presently has tinnitus of the left 
ear.  While noting that it is a subjective disorder, based on 
his description of the symptoms, a VA examiner did not 
provide a diagnosis of tinnitus but concluded that the 
veteran's complaint did not sound outside that of normal 
experience.  Thus, the medical evidence of record does not 
show that he has a present disability.

Furthermore, no competent medical evidence has been presented 
showing a link between the claimed disability of tinnitus and 
service.  To support the claim, the Board has only the 
veteran's opinion of a causal connection between the claimed 
tinnitus and service.  The record does not contain any 
medical evidence corroborating the veteran's claim.  

Personal statements made by the veteran are of little 
probative value without corroborating medical evidence.  
While the Board does not doubt that he is sincere in his 
belief, he is not qualified to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay person 
is not qualified to make medical diagnoses). 

Given the absence of competent medical evidence providing a 
diagnosis of a current disability and a nexus between a 
current disability and service, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for 
tinnitus.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

